By the Court, Jewett, J.
I am of opinion that the judgment of the superior court ought to be affirmed. The marine court has no jurisdiction of the subject matter of this suit. It is true, that in form this action is in trespass on the case, yet the ground and cause of it is an assault and false imprisonment. The statute (2 R. L. 382, § 106) provides that the marine court shall have jurisdiction of actions upon the case; but a subsequent part of the section declares that its authority shall not extend to actions of assault and battery or false imprisonment, other than those committed on the high seas or in a foreign port.
It is supposed by the counsel for the plaintiff, that an action on the case, without the aid of the statute, (2 R. S. 553, § 16,) lies for the injury complained of, and he insists that the case of Morris v. Scott, (21 Wend. 281,) is an authority in point to sustain that position. That case decides no principle involved in this. All that is there decided is, that an action on the case lies for a malicious prosecution, although the court in which such prosecution was instituted had no jurisdiction, provided the malice and falsehood be put forward as" the gravamen, and the arrest of other act of trespass be claimed as the consequence.
In this case the defendant committed an act of trespass vi et armis upon the person of the plaintiff. The injury, whatever it was, was immediate, and not a consequence of any other act of the defendant; and at common law case would not lie. (1 Chit. Pl. 127; Blin v. Campbell, 14 John. 433.)
It is undoubtedly true, that by virtue of the provisions of the *84statute ábove referred to, the injured party has his election to bring case or trespass for such an injury to his person; but I do not think by electing to bring case, for an assault arid battery or false imprisonment, that jurisdiction is conferred on a justice’s court to try the action. It is still an action of assault and battery and false imprisonment, of which no justice of the peace has cognizance.(a)
The judgment must be affirmed.

 See Shorke v. Charles, (18 Wend. 616.) Prior to 1801, the acts conferring civil jurisdiction upon justices of the peace did not except the action for malicious prosecution. This court, however, held in Main v. Prosser, (1 John. Cas. 130,) that an exception of that action was implied from the subordinate character of the court; and in Edwards v. Elbert, (12 John. 466,) a like exception was implied in respect to the assistant justices’ courts of‘the city of New-York. The revised act of 1801, and all the subsequent acts conferring civil jurisdiction upon justices’ courts, in terms contain, ati express exception.